Title: Thomas Jefferson to William F. Gray, 25 October 1814
From: Jefferson, Thomas
To: Gray, William F.


          Sir Monticello Oct. 25. 14
          I thank you for the kind letter recieved of Oct. 14. before the reciept of that I had taken the liberty of sending a package of books to mr Millegan addressed to you your care, which I had done on the authority of his assurance that your you would be so kind as to see that they were forwarded. in a letter to me he of the 12th he mentions having forwarded a package to me, which I presume is some where on the way—all charges of transportation of things for me to Milton will be paid to the Stage-driver by mr Higgenbotham at that place. mr Millegan will pay those to Georgetown. should there however happen to be occasion at any time for any payment at Fredericksbg, on a note from you of the amount it shall always be repaid by return of mail. Accept the assurance of my thankfulness and respect.
          Th: Jefferson
        